Third District Court of Appeal
                               State of Florida

                        Opinion filed November 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-176
                         Lower Tribunal No. 94-21101
                             ________________




                              David Lee Brown,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

     David Lee Brown, in proper person.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and LAGOA and SALTER, JJ.

     PER CURIAM.
      We affirm without discussion the trial court’s order prohibiting David Lee

Brown from filing further pro se pleadings, motions, or petitions challenging his

conviction and sentence in case number F94-21101.

                          ORDER TO SHOW CAUSE


      Further, David Lee Brown has filed numerous postconviction appeals

regarding his conviction and sentence in lower tribunal case number F94-21101.

Our preliminary review of those prior postconviction proceedings evidences that

David Lee Brown has engaged in the filing of appeals on claims that were

successive, time-barred, or otherwise wholly without merit. We therefore order

David Lee Brown, within thirty (30) days from the date of this order, to file a

response and to show cause why this court should not prohibit him from

submitting further pro se appeals, petitions, motions or other pleadings regarding

case number F94-21101, unless such pleadings are signed by an attorney who is a

duly licensed member of The Florida Bar in good standing.




                                        2